Citation Nr: 0401800	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  03-07 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a lumbar spine 
condition.

2.  Entitlement to service connection for a cervical spine 
condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel



INTRODUCTION

The veteran served on active duty from May 1946 to November 
1947, and from January 1954 to November 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) from January 2002 and later RO decisions which 
collectively held that new and material evidence had not been 
submitted to reopen a claim for service connection for a 
lumbar spine disability, and which denied a claim for service 
connection for a cervical spine disability.


FINDINGS OF FACT

1.  A claim for service connection for a lumbar spine 
disorder was previously denied in a July 1978 Board decision, 
and the veteran now applies to reopen the claim.  Evidence 
received since the 1978 Board decision includes some evidence 
which is not cumulative or redundant, and which is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

2.  A cervical spine disorder, including arthritis, began 
years after service and was not caused by any incident of 
service.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen a 
claim for service connection for a lumbar spine disorder.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2001).

2.  A cervical spine condition was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran first served on active duty, in the Army, from 
May 1946 to November 1947.  Service medical records from this 
period show no pertinent problems.

The veteran next served on active duty, this time in the 
Marine Corps, from January 1954 to November 1956.  Service 
medical records from this period of service include a January 
1954 enlistment examination showing a normal spine, and also 
noting flat feet (pes planus).  Medical records show that in 
April 1955 he complained of painful feet that frequently 
paralyzed him at night from the waist down; the diagnosis was 
mild pes planus, with a large element of functional overlay 
to his condition.  August 1955 X-rays showed tropism of the 
4th and 5th lumbar vertebrae.  In October 1955 the veteran 
reported sudden, severe lower back pain two months earlier 
after moving heavy pipe.  Examination revealed considerable 
muscle spasm in the left lumbar region, and all motions were 
limited; X-rays were unchanged from the August 1955 series.  
He also was seen in the orthopedic clinic in September 1955 
for acute low back muscle strain.  He reported lumbosacral 
pain with radiation in November 1955; the impression was mild 
chronic low back strain.  In December 1955, there was a 
diagnosis of low back strain (syndrome).  An April 1956 
treatment record notes that the veteran had been followed for 
one year for low back strain; at that time, he had left flank 
pain.  There was no kidney pathology, and the symptoms were 
related to chronic left sacroiliac strain with a strong 
psychosomatic aspect present.  

Service medical records further show that the veteran was 
diagnosed in April 1956 with chronic left lumbosacral strain, 
no specific traumatic incident involved.  In May 1956, he was 
hospitalized for complaints of back pain for many months 
after bending over.  The admission diagnosis was herniated 
nucleus pulposus; during hospitalization, the diagnosis 
changed to lumbosacral sprain, no specific trauma involved.  
On referral for psychiatric counseling, a psychiatrist stated 
that the veteran's back pain were out of proportion to 
physical findings; he also stated that there was obvious and 
considerable psychic overlay regarding the back problems, but 
that there were organic findings initially.  The psychiatrist 
felt that the veteran was using his back problems as one of 
the numerous signs of hostility toward the Marines, and he 
recommended administrative discharge.  

The November 1956 service discharge examination noted the 
veteran had received treatment for acute lumbar strain, and 
he now reportedly had recurrent lumbar pain which was not 
disabling.  Service medical records from the veteran's second 
period of service do not show a cervical spine disorder.

Private medical records show that in 1962 the veteran was 
treated for complaints mostly related to his low back.  He 
reported recent injury twisting his back when jumping from a 
forklift.  It was noted that he had been treated four or five 
years earlier for a catch in the back, with spontaneous 
recovery.  In June 1962, he underwent surgery to excise a 
completely ruptured disc at midline of the 5th lumbar 
vertebra.  Records from 1962 also note some other complaints 
including neck pain.

In February 1967, the veteran reported ongoing back problems; 
he reported a history of back trouble in service and stated 
that he had been paralyzed for two months as a result of 
those problems.   

In February 1967, a private doctor, W. Houston Price, M.D., 
wrote that the veteran had described back trouble and 
paralysis in the 1950s while in active service.  The doctor 
noted that a ruptured disc of the 5th lumbar vertebral 
interspace was removed in 1962, but the veteran had 
continuing low back trouble since then.  

The Board for Correction of Naval Records decided in March 
1977 to revise the veteran's prior bad conduct discharge from 
the Marines in 1956, changing it to a general discharge under 
honorable conditions.  

In February 1978, the veteran wrote in connection with a 
then-pending appeal to the Board that he had injured his back 
in October 1955; that he was diagnosed with herniated nucleus 
pulposus in May 1956; that the diagnosis was then changed to 
lumbosacral strain; that he had been sent to the stockade for 
six months where he had another attack of back problems; and 
that he could not walk for four months thereafter.  He also 
stated that he had received treatment for a back problem from 
two doctors from 1957 to 1959, but that he had been told that 
such records were not available.  

In July 1978, the Board denied service connection for a back 
(lumbar spine) disorder.  

Osteoarthritis of the cervical spine is documented in private 
medical records from February 1980.  A history of low back 
problems with a prior lumbar laminectomy was also noted.  A 
private doctor, Michael W. Bible, M.D., wrote in March 1980 
that the veteran had osteoarthritis of the cervical spine 
(neck).

On a March 1980 application form for VA pension benefits, the 
veteran remarked that he had a back condition in 1946 and 
pinched a nerve in the neck and shoulder in 1978.  

In an April 1980 decision, the RO awarded the veteran non-
service-connected VA disability pension benefits, based on 
his lumbar and cervical spine conditions and hypertension.  

In June 1980, Dr. Bible wrote that the veteran was being seen 
for pain in the neck and left arm.  X-rays were consistent 
with osteoarthritis of the cervical spine.  

On August 23, 2001, the RO received the veteran's application 
to reopen the previously denied claim for service connection 
for a lumbar spine disorder.  He also claimed service 
connection for a cervical spine disorder.

According to August 2001 private medical records, the veteran 
was complaining of lumbar spine pain radiating into the left 
buttocks and occasionally to the left thigh and hip down to 
the knee.  The symptoms reportedly started as lower back pain 
two years earlier.  The records note a prior right 
hemilaminectomy at L5-S1 in 1962.  Diagnoses now were severe 
degenerative disk disease at L4-L5 and L5-S1 and mild central 
canal stenosis at L4-L5.  Subsequent records also note 
treatment for the low back problem.

In August 2001, the veteran submitted letter from his wife, 
in which she stated that he had been treated by two private 
doctors from 1957 to 1960.  He also submitted post-service 
medical records (Dr. Price's February 1967 letter, Dr. 
Bible's June 1980 letter, a December 1970 letter from Dr. 
Edel F. McIntosh, progress notes from 1962).  

In physical therapy treatment records from late 2001, the 
veteran said that the back problems had their inset in an 
accident while he was serving with the Marine Corps.     

II.  Analysis

With regard to the issues addressed in the main portion of 
the present Board decision, there has been adequate VA 
compliance with the notice and duty to assist provisions of 
the law.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Service connection may be granted for disability due to a 
disease or injury that is incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection will be rebuttably presumed for certain 
chronic diseases, including arthritis, which are manifest to 
a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

1.  Lumbar spine condition

The Board denied a claim for service connection for a low 
back (lumbar spine) disorder in July 1978.  This decision is 
considered final, although the claim may be reopened if new 
and material evidence has been submitted since then.  If the 
claim is so reopened, then it will be reviewed on a de novo 
basis.  38 U.S.C.A. §§ 5108, 7104; Evans v. Brown, 9 Vet. 
App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

As applicable to the present appeal, "new and material 
evidence" means evidence not previously submitted to VA 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a) (2001).  
[The definition of "new and material evidence" was recently 
revised, but the new version only applies to applications to 
reopen which are received by the VA on or after August 29, 
2001; thus the new version does not apply to the instant 
case, which was filed before then.  See 66 Fed. Reg. 45,620, 
45,630 (2001); 38 C.F.R. § 3.156(a) (2003).]

At the time of the Board's decision in 1978, the evidence 
consisted of the service medical records, the veteran's 
statements, and some post-service medical records.  The Board 
found that the post-service low back problems were not 
related to the low back problems shown in service.  Evidence 
received since the 1978 Board decision includes some 
additional medical records of post-service low back problems 
(including some histories of the condition dating to 
service), and there are some additional lay assertions of 
continuous treatment for low back problems in the years 
following the last period of service.  In the judgment of the 
Board, the additional evidence received since the 1978 Board 
decision includes some evidence which is not cumulative or 
redundant, and which is so significant that it must be 
considered in order to fairly decide the merits of the claim.  

That is, new and material evidence has been submitted, and 
the claim for service connection for a lumbar spine disorder 
is reopened.  This does not mean that service connection for 
a lumbar spine disorder is granted.  Rather, the merits of 
the reopened claim will have to be reviewed on a de novo 
basis (see Manio, supra), following the development of 
evidence discussed in the Board's remand at the end of this 
decision.  




2.  Cervical spine condition

There is no mention of any cervical spine (neck) problems in 
the veteran's service medical records from his active duty.  
There is not medical evidence of a cervical spine problem for 
many years after active duty.  Recent medical records show 
that the veteran now has osteoarthritis of the cervical 
spine.  None of the medical evidence attributes the current 
cervical spine condition to an incident of the veteran's 
active service.  The veteran attributes his current cervical 
spine condition to service.  However, as a layman, he has no 
competence to give a medical opinion on diagnosis or etiology 
of a disorder.  Espiritu v. Derwinski, 2 Vet. App. 494 
(1992).

The weight of the credible evidence demonstrates that a 
cervical spine condition began many years after service and 
was not caused by any incident of service.  The condition was 
not incurred in or aggravated by service.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim for 
service connection must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim for service connection for a lumbar spine disorder 
is reopened, and to this extent only, the appeal is granted.

Service connection for a cervical spine disorder is denied.


REMAND

As noted above, the Board has reopened the claim for service 
connection for a lumbar spine (low back) disorder.  As part 
of the VA's duty to assist, additional development of the 
evidence is indicated on the merits of the reopened claim for 
service connection of a lumbar spine disorder.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  Any additional post-service 
medical records should be obtained.  The Board also agrees 
with the veteran's representative, that a VA examination with 
nexus opinion is warranted.  Accordingly, the Board remands 
this issue to the RO for the following action:

1.  The RO should ask the veteran to 
identify all sources of treatment for a 
low back disorder since his November 1956 
discharge from service.  After obtaining 
any release forms from the veteran, the 
RO should obtain copies of the related 
medical records which are not already on 
file.

2.  Thereafter, the RO should have the 
veteran undergo a VA examination to 
determine the nature and etiology of his 
current low back disorder.  The claims 
folder should be provided to and reviewed 
by the examiner.  Current low back 
disorders should be diagnosed.  Based on 
examination findings, review of 
historical records, and medical 
principles, the doctor should provide a 
medical opinion, with adequate rationale, 
as to the date of onset and etiology of 
all current low back disorders, including 
whether there is a current low back 
disorder related to the problems shown in 
the veteran's service medical records.

3.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review, on a de 
novo basis, the merits of the reopened 
claim for service connection for a lumbar 
spine disorder.  If the claim is denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12. Vet.App. 369 (1999).




	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



